Honorable William L. McGill      Opinion No, S-135
State Coordinator
Defense and Disaster Relief     Re: Authority of the State
Austin, Texas                       disaster officials to
                                    spray private residences
                                    in the Rio Grande flood
Dear Mr. McGill:                    area.
          You have requested an opinion concerning the
authority for state agencies to spray residences damaged by
the flood disaster on the upper Rio Grande Valley which has
created a health problem In that area.
          Article 4419, Vernon's Civil Statutes, provides:
          "The State Board of Health shall have general
     supervision and control of all matters pertaining
     to the health of citizens of this State, as provided
     herein. It shall make a study of the causes and pre-
     vention of infection of contagious diseases affecting
     the lives of citizens within this State and except
     as otherwise provided In this chapter shall have
     direction and control of all matters of quarantine
     regulations and enforcement and shall have full power
     and authority to prevent the entrance of such diseases
     from.points without the State, and shall have direction
     and control over sanitary and quarantine measures
     for dealing with all .dlseaseswithin the State andto
       ppresa same and prevent their spread. The president of
     %e board shall have charge of and superintend the
     administration of all matters pertaining to State
     quarantine."
          Sections 2, 4 and 8 of Article 6889-4, Vernon's
Civil Statutes, provide:
          "Sec. 2. The Governor shall provide for the
     organization and coordination of a program of civil
     de?ense and dlsaster'rellef adequate to protect
     life and property in this State In case of natural
     disaster, enemy action, or the threat thereof."
Hon. Willlam L. McGill, page 2 (S-135)

          “Sec. 4 . . . (e) to Prescribe uniform signals
     warnings, alerts, credentials, inslgnla, and civil
     defense ooerational olans throughout the State and
     to provide for dim outs or other~precautionary measures
     deemed necessary to prevent or minimize loss of life or
     Injury to persons or property from enemy action or other
     catastrophe or the threat thereof; . . .'
          “Sec. 8. In carrying out the provislons of'this
     Act, the Governor and the executive officers or
     governing bodies of the political subdivisions of
     the State are authorized to utilize the services,
     equipment, supplies and facllltles of existing depart-
     ments, offices, and agencies of the State and of the
     politlcal subdivisions thereof to the maximum extent
     practicable, and the officers and personnel of all
     such departments, offices, and agencies are directed
     to cooperate with and extend such services and
     facilities to the Governor and to the ~3.~11defense
     organization of the State upon request."
          Under the provisions above quoted you are advised
that the various state agencies In the exercise  of their
police powers to protect the health and property of the
citizens of the state may expend money and enter upon premiBes
to spray houses In the disaster area in those instances
where It Is determined to be necessary for the~protectlon of
public health. Attorney General's Opinion to Honorable Allan
Shivers dated July 16, 1953. Of course, all officers, agents
and employees of the state should exercise'due diligence
and care when entering private residences so as not to damage
the property of the owners.


                         SUMMARY


         State dlsaster officers In the exercise
         of their police powers to protect the
         health and property of the citizens
         of the state may expend money and enter
Hon. William L. McGill, page 3 (S-135)



            upon the premises to spray houses In the
            disaster area in those instances where
            it is determined to be necessary for
            the protection of 'publichealth.
                                Yours very   truly,

APPROVED:                       JOHN BEN SREPPERD
                                Attorney General
J. C. Davis, Jr.
County Affairs

Burnell Waldrep
Reviewer
                                         Assistant
William H. Holloway
Reviewer
Robert S. Trotti
First Assistant
JR:CS




                                                      ._-.   -I’